Exhibit 10.1

 

AMENDED AND RESTATED AMENDMENT NO. 1 TO TERM LOAN AGREEMENT

 

AMENDED AND RESTATED AMENDMENT NO. 1 TO TERM LOAN AGREEMENT, dated as of May 10,
2019 (this “Agreement”), by and among CONCRETE PUMPING HOLDINGS, INC. (f/k/a
Concrete Pumping Holdings Acquisition Corp.) (“Holdings”), CONCRETE PUMPING
INTERMEDIATE ACQUISITION CORP. (“Intermediate Holdings”), BRUNDAGE-BONE CONCRETE
PUMPING HOLDINGS INC. (“Borrower”), the Subsidiary Guarantors party hereto and
identified as such on the signature pages hereto, CREDIT SUISSE AG, CAYMAN
ISLANDS BRANCH, as administrative agent and collateral agent for the Lenders (in
its capacity as administrative agent and collateral agent, the “Administrative
Agent”), and each lender party hereto (collectively, the “Amendment No. 1
Incremental Lenders” and, individually, each an “Amendment No. 1 Incremental
Lender”). This Agreement amends, restates and supersedes in all respects the
Amendment No. 1 to Term Agreement dated as of March 26, 2019, among Holdings,
Intermediate Holdings, Borrower, the Administrative Agent and the Amendment No.
1 Incremental Lenders (the “Original Amendment”) and such Original Amendment
shall be of no further force or effect.

 

RECITALS:

 

WHEREAS, reference is hereby made to the Term Loan Agreement, dated as of
December 6, 2018 (the “Credit Agreement”), by and among, Holdings, Intermediate
Holdings, the Borrower, the other Loan Parties party thereto, the Administrative
Agent and each Lender from time to time party thereto, and the other parties
thereto (capitalized terms used but not defined herein having the meaning
provided in the Credit Agreement);

 

WHEREAS, the Borrower has advised the Administrative Agent that, on the
Effective Date (as defined below), pursuant to that certain Interest Purchase
Agreement, dated as of March 18, 2019 (as the same may be amended, supplemented
or otherwise modified from time to time, but without giving effect to any
amendment, waiver or consent by Borrower that is materially adverse to the
interests of the Amendment No. 1 Incremental Lenders in their respective
capacities as such without the consent of the Amendment No. 1 Incremental
Lenders (such consent not to be unreasonably withheld, delayed or conditioned),
the “ASC Acquisition Agreement”), by and among ASC Equipment, LP, a Texas
limited partnership, Capital Pumping, LP, a Texas limited partnership, and MC
Services, LLC, a Texas limited liability company (collectively, the “Companies”
and each individually a “Company”), the Sellers (as defined therein) party
thereto, Borrower and CPH Acquisition, LLC, as Buyers, and Holdings, Borrower
(or one of its Affiliates) will acquire all of the Equity Interests (the
“Acquired Business”) of each Company;

 

WHEREAS, the Borrower has requested to increase the principal amount of the Term
Loans under the Credit Agreement in the aggregate principal amount of
$60,000,000 (the “Amendment No. 1 Incremental Term Commitments”, and the Term
Loans thereunder, the “Amendment No. 1 Incremental Term Loans”) as Incremental
Commitments pursuant to this Agreement (which shall constitute an Incremental
Facility Amendment) as provided for in Section 2.19 of the Credit Agreement (the
“Amendment No. 1 Incremental Term Commitment Increase”), the proceeds of which
shall be used, together with the proceeds of the issuance of Qualified Capital
Stock on the Effective Date (the “2019 Equity Issuance”), to pay the
consideration for the ASC Acquisition and to pay fees and expenses in connection
therewith, the 2019 Equity Issuance, the Amendment No. 1 Incremental Term Loans
and the transactions contemplated hereby and thereby; and

 

WHEREAS, in connection with the Amendment No. 1 Incremental Term Commitments and
pursuant to Section 2.19 of the Credit Agreement, the Borrower wishes to make
certain amendments and the other modifications to the Credit Agreement set forth
herein.

 

 

--------------------------------------------------------------------------------

 

 

NOW, THEREFORE, in consideration of the premises and agreements, provisions and
covenants herein contained, the parties hereto agree as follows:

 

1.     Incremental Facility Amendment; Repayment of Amendment No. 1 Incremental
Term Loans.

 

This Agreement is an “Incremental Facility Amendment” referred to in Section
2.19 of the Credit Agreement. Subject solely to the satisfaction or waiver of
the conditions set forth in Section 4 below, each Amendment No. 1 Incremental
Lender severally agrees, effective as of the Effective Date, to extend an
Amendment No. 1 Incremental Term Loan to the Borrower in the principal amount
set forth opposite such Amendment No. 1 Incremental Lender’s name as set forth
in Exhibit A hereto. From and after the Effective Date, (a) each Amendment No. 1
Incremental Lender shall be a “Term Lender” for all purposes under the Credit
Agreement and the other Loan Documents, (b) the Amendment No. 1 Incremental Term
Commitments of each Amendment No. 1 Incremental Lender shall be a “Term
Commitment” for all purposes under the Credit Agreement and the other Loan
Documents, and (c) the Amendment No. 1 Incremental Term Loans of each Amendment
No. 1 Incremental Lender shall be a “Term Loan” (and have the same terms,
including, without limitation, with respect to Applicable Rate, scheduled
amortization, Guarantees of the Term Loan Obligations, Collateral, Maturity Date
and rights to payment and prepayment, as the Initial Term Loans) for all
purposes under the Credit Agreement and the other Loan Documents. Without
limiting the generality of the foregoing, the Amendment No. 1 Incremental Term
Loans shall: (a) constitute Obligations and have all of the benefits thereof;
(b) except as expressly provided in this Agreement, have all of the terms,
rights, remedies, privileges and protections available to Term Loans under the
Credit Agreement and each of the other Loan Documents and (c) be secured by the
Liens granted to the Collateral Agent for the benefit of the Secured Parties
under the Credit Agreement or any other Loan Document.

 

2.      Credit Agreement Amendments.  Effective as of the Effective Date, the
Credit Agreement is hereby amended as follows:

 

(a)     Schedule 1.01(a) to the Credit Agreement is hereby amended by adding
thereto the schedule attached to this Agreement as Exhibit A.

 

(b)    The following defined term shall be added to Section 1.01 of the Credit
Agreement in alphabetical order:

 

“Amendment No. 1” means that certain Amendment No. 1 to this Agreement dated as
of May 10, 2019.”

 

“Amendment No. 1 Effective Date” means the date on which all conditions
precedent set forth in Section 4 of Amendment No. 1 are satisfied or waived in
accordance with the terms thereof.

 

“Amendment No. 1 Incremental Term Commitment” means, as to each Amendment No. 1
Incremental Lender, its obligation to make an Amendment No. 1 Incremental Term
Loan to the Borrower pursuant to Amendment No. 1 in an aggregate principal
amount not to exceed the amount set forth opposite such Lender’s name on Exhibit
A thereto or in the Assignment and Assumption pursuant to which such Term Lender
becomes a party hereto, as applicable. The aggregate amount of the Amendment No.
1 Incremental Term Commitments is $60,000,000.

 

2

--------------------------------------------------------------------------------

 

 

“Amendment No. 1 Incremental Lender” means each Lender providing an Amendment
No. 1 Incremental Term Loan to the Borrower pursuant to Amendment No. 1.

 

“Amendment No. 1 Incremental Term Loans” means the Incremental Term Loans funded
on the Amendment No. 1 Effective Date by each Amendment No. 1 Incremental Lender
pursuant to its respective Amendment No. 1 Incremental Term Commitments.

 

(c)    The definition of “Applicable Rate” is hereby amended and restated in its
entirety as follows:

 

““Applicable Rate” means, for any day, with respect to an Initial Term Loan and
an Amendment No. 1 Incremental Term Loan, a percentage per annum equal to 5.00%
for ABR Loans and 6.00% for Eurodollar Rate Term Loans.”

 

(d)    The definition of “Repricing Transaction” is hereby amended and restated
in its entirety as follows:

 

““Repricing Transaction” means each of (a) the prepayment, repayment,
refinancing, substitution, repricing or replacement of all or a portion of the
Initial Term Loans or the Amendment No. 1 Incremental Term Loans substantially
concurrently with the incurrence or guarantee by any Loan Party of any secured
term loans (including any Replacement Term Loans) having an Effective Yield that
is less than the Effective Yield applicable to the Initial Term Loans or the
Amendment No. 1 Incremental Term Loans so prepaid, repaid, refinanced,
substituted, repriced or replaced and (b) any amendment, waiver or other
modification to this Agreement that would have the effect of reducing the
Effective Yield applicable to the Initial Term Loans or the Amendment No. 1
Incremental Term Loans; provided that the primary purpose of such prepayment,
repayment, refinancing, substitution, replacement, amendment, waiver or other
modification was to reduce the Effective Yield applicable to the Initial Term
Loans or the Amendment No. 1 Incremental Term Loans; provided, further, that in
no event shall any such prepayment, repayment, refinancing, substitution,
replacement, amendment, waiver or other modification in connection with a Change
of Control or Transformative Acquisition constitute a Repricing Transaction. Any
determination by the Administrative Agent of the Effective Yield for purposes of
the definition shall be conclusive and binding on all Lenders, and the
Administrative Agent shall have no liability to any Person with respect to such
determination absent bad faith, gross negligence or willful misconduct.”

 

(e)    Section 2.07(a)(i) of the Credit Agreement is hereby amended and restated
in its entirety as follows:

 

“The Borrower hereby unconditionally promises to repay the aggregate outstanding
principal amount of the Initial Term Loans and the Amendment No. 1 Incremental
Term Loans to the Administrative Agent for the account of each Term Lender (A)
commencing at the end of the first full Fiscal Quarter ended after the Closing
Date, and payable on the last Business Day of such Fiscal Quarter and each
Fiscal Quarter thereafter (prior to the Term Loan Maturity Date) (each such date
being referred to as a “Loan Installment Date”), in a quarterly amount equal to
$5,221,993.67, as such payments may be (x) reduced from time to time as a result
of the application of prepayments in accordance with Section 2.08 or repurchases
in accordance with Section 9.05(g) or (y) increased as a result of any increase
in the amount of such Initial Term Loans pursuant to Section 2.19(a)) and (B) on
the Term Loan Maturity Date, in an amount equal to the remainder of the
principal amount of the Initial Term Loans outstanding on such date, together in
each case with accrued and unpaid interest on the principal amount to be paid to
but excluding the date of such payment.”

 

3

--------------------------------------------------------------------------------

 

 

(f)    Section 2.07(a)(ii) of the Credit Agreement is hereby amended and
restated in its entirety as follows:

 

“The Borrower shall repay the Additional Term Loans of any Class in such
scheduled amortization installments and on such date or dates as shall be
specified therefor in the applicable Refinancing Amendment, Incremental Facility
Agreement or Extension Amendment (other than with respect to the Amendment No. 1
Incremental Term Loan, which shall be repaid in accordance with Section
2.07(a)(i) above) (as such payments may be reduced from time to time as a result
of the application of prepayments in accordance with Section 2.08 or repurchases
in accordance with Section 9.05(g)).”

 

(g)   Section 2.08(a)(i) of the Credit Agreement is hereby amended by adding
“and Amendment No. 1 Incremental Term Loans” after “Initial Term Loans”.

 

(h)   Section 2.08(b)(vii) of the Credit Agreement is hereby amended by adding
“or Amendment No. 1 Incremental Term Loans” after “Initial Term Loans”.

 

(i)    Section 2.09(d) of the Credit Agreement is hereby amended and restated in
its entirety as follows:

 

“If, on or prior to the date that is one year from the Closing Date, a Repricing
Transaction occurs, the Borrower will pay to the Administrative Agent for the
ratable account of each Lender with outstanding Initial Term Loans or Amendment
No. 1 Incremental Term Loans which are repaid or prepaid pursuant to such
Repricing Transaction, a premium in an amount equal to 1.0% of the principal
amount of the Initial Term Loans and/or Amendment No. 1 Incremental Term Loans
prepaid or, in the case of any amendment, the principal amount of the Initial
Term Loans or the Amendment No. 1 Incremental Term Loans outstanding prior to
such amendment (including each Lender that withholds its consent to such
Repricing Transaction and is replaced or repaid as a Non-Consenting Lender under
Section 2.16(b)), a fee in an amount equal to 1.0% of (x) in the case of a
Repricing Transaction of the type described in clause (a) of the definition
thereof, the aggregate principal amount of all Initial Term Loans and/or
Amendment No. 1 Incremental Term Loans prepaid (or converted) in connection with
such Repricing Transaction and (y) in the case of a Repricing Transaction
described in clause (b) of the definition thereof, the aggregate principal
amount of all Initial Term Loans and Amendment No. 1 Incremental Term Loans
outstanding on such date pursuant to such Repricing Transaction.”

 

4

--------------------------------------------------------------------------------

 

 

(j)    Section 2.19(a)(v) of the Credit Agreement is hereby amended and restated
in its entirety as follows:

 

“the Effective Yield (and the components thereof) applicable to any Incremental
Facility may be determined by the Borrower and the lender or lenders providing
such Incremental Facility; provided that, in the case of any Incremental Term
Facility that is pari passu with the Initial Term Loans in right of payment and
with respect to security, the Effective Yield applicable thereto may not be more
than 0.50% higher than the Effective Yield applicable to the Initial Term Loans
or the Amendment No. 1 Incremental Term Loans unless the Applicable Rate with
respect to each of the Initial Term Loans and the Amendment No. 1 Incremental
Term Loans, as applicable, is adjusted to be equal to the Effective Yield with
respect to such Incremental Facility, minus, 0.50%,”

 

(k)   Section 5.11 of the Credit Agreement is hereby amended to add the
following as the second sentence thereto:

 

“(b)     The Borrower shall use the proceeds of the Amendment No. 1 Incremental
Term Loans on the Amendment No. 1 Effective Date to pay the consideration for
the ASC Acquisition (as defined in the Amendment No. 1) and fees and expenses
incurred in connection with the ASC Acquisition, the Amendment No. 1 Incremental
Term Loans, and the 2019 Equity Issuance (as defined in the Amendment No. 1).”

 

(l)    Clause (v) of Section 6.01(q) of the Credit Agreement is hereby amended
and restated in its entirety as follows:

 

“ (v) in the case of any such Indebtedness in the form of term loans (other than
customary bridge loans) that are pari passu with the Initial Term Loans in right
of payment and with respect to security, the Effective Yield applicable thereto
will not be more than 0.50% per annum higher than the Effective Yield in respect
of the Initial Term Loans or the Amendment No. 1 Incremental Term Loans unless
the Effective Yield with respect to each of the Initial Term Loans and the
Amendment No. 1 Incremental Term Loans, as applicable, is adjusted to be equal
to the Effective Yield applicable to such Indebtedness, minus, 0.50% per annum;
provided, however, that the aggregate outstanding principal amount of Non-Loan
Party Indebtedness shall not, at any time, exceed the Non-Loan Party Cap.”

 

3.     Waiver.

 

The Administrative Agent hereby waives its right to receive any processing or
recordation fees pursuant to Section 9.05(b)(ii)(C) of the Credit Agreement in
connection with the primary syndication of the Amendment No. 1 Incremental Term
Loans.

 

4.     Effectiveness.

 

This Agreement shall be binding on the parties hereto and effective (other than
with respect to Section 2 of this Agreement, which shall be effective only as
provided in the immediately following sentence) on the date the condition
contained in Section 4(i) of this Agreement (and no others) has been satisfied
(such date, the “Signing Date”). Section 2 of this Agreement shall be effective
on the date each of the following conditions contained in this Section 4 (and no
others) have been satisfied or waived (the “Effective Date”):

 

5

--------------------------------------------------------------------------------

 

 

 

(i)

this Agreement shall have been executed and delivered by Holdings, Intermediate
Holdings, the Borrower, each Subsidiary Guarantor, the Administrative Agent and
the Amendment No. 1 Incremental Lenders;

 

 

(ii)

the Administrative Agent shall have received (i) a customary closing certificate
from a Responsible Officer of the Borrower certifying as to the satisfaction of
the conditions set forth in clauses (vi), (vii) and (viii) below and (ii) a
certificate of each Loan Party dated as of the Effective Date signed by a
Responsible Officer of such Loan Party (A) certifying and attaching the
resolutions or similar consents adopted by such Loan Party approving or
consenting to this Agreement and the Amendment No. 1 Incremental Term
Commitments, (B) certifying that the certificate or articles of incorporation or
formation, as the case may be, and by-laws or operating agreement, as the case
may be, of such Loan Party either (x) has not been amended since the Closing
Date or (y) is attached as an exhibit to such certificate, (C) certifying as to
the incumbency and specimen signature of each officer executing this Agreement
and any related documents on behalf of such Loan Party, and (D) certifying and
attaching a certificate of good standing (to the extent such concept exists),
dated as of a recent date prior to the Effective Date, from the applicable
secretary of state (or other applicable office) of the state of organization of
such Loan Party;

 

 

(iii)

the Administrative Agent shall have received a Borrowing Request in accordance
with Section 2.03 of the Credit Agreement in respect of the Borrower’s request
to borrow the Amendment No. 1 Incremental Term Loans, executed by a Responsible
Officer of the Borrower;

 

 

(iv)

prior to or substantially concurrently with the funding of the Amendment No. 1
Incremental Term Loans hereunder, the Borrower shall have paid any arrangement
or other fees separately agreed in writing with any Amendment No. 1 Incremental
Lender and any reasonable out of pocket costs and expenses incurred by the
Administrative Agent in connection with this Agreement or the Credit Agreement,
including reasonable expenses required to be paid by the Borrower thereby for
which invoices have been presented at least three Business Days prior to the
Effective Date or such later date as the Borrower may agree (including the
documented reasonable fees and expenses of legal counsel), which amounts may be
offset against the proceeds of the Amendment No. 1 Incremental Term Loans;

 

 

(v)

the Administrative Agent shall have received, on behalf of itself and the
Lenders, customary written opinions of Winston & Strawn LLP, as to matters of
New York and Delaware law, and Holland & Hart LLP (or other counsel reasonably
satisfactory to the Administrative Agent), as to matters of Colorado law, in
their respective capacities as special counsel to the Loan Parties, consistent
with the opinions delivered thereby on the Closing Date, dated the Effective
Date and addressed to the Administrative Agent and the Amendment No. 1
Incremental Lenders;

 

6

--------------------------------------------------------------------------------

 

 

 

(vi)

the (i) the representations made by or on behalf of the Sellers, their
respective subsidiaries or their respective businesses with respect to the
Acquired Business in the ASC Acquisition Agreement as are material to the
interests of the Lenders, but only to the extent that the Borrower or the
Borrower’s applicable Affiliate shall have the right (giving effect to
applicable cure periods) to terminate the Borrower’s (or such Affiliate’s)
obligations under the ASC Acquisition Agreement or to decline to consummate the
ASC Acquisition as a result of a breach of such representations in the ASC
Acquisition Agreement, shall be true and correct and (ii) the Specified
Representations shall be true and correct in all material respects on and as of
the Effective Date; provided that (A) in the case of any Specified
Representation which expressly relates to a given date or period, such
representation and warranty shall be true and correct in all material respects
as of the respective date or for the respective period, as the case may be and
(B) if any Specified Representation is qualified by or subject to a “material
adverse effect”, “material adverse change” or similar term or qualification, (1)
the definition thereof shall be the definition of “Material Adverse Effect” (as
defined in the ASC Acquisition Agreement) for purposes of the making or deemed
making of such Specified Representation on, or as of, the Effective Date (or any
date prior thereto) and (2) such Specified Representation shall be true and
correct in all respects;

 

 

(vii)

no Event of Default shall exist immediately after giving effect to the
incurrence of the Amendment No. 1 Incremental Term Loans and the use of proceeds
thereof, the consummation of the ASC Acquisition and the other transactions
contemplated hereby;

 

 

(viii)

the ASC Acquisition shall satisfy the requirements of a Permitted Acquisition;

 

 

(ix)

substantially concurrently with the funding of the Amendment No. 1 Incremental
Term Loans hereunder, the ASC Acquisition shall be consummated in all material
respects in accordance with the terms of the ASC Acquisition Agreement;

 

 

(x)

the Administrative Agent shall have received a certificate from the chief
financial officer (or other person with reasonably equivalent responsibilities)
of the Borrower, substantially in the form of Exhibit L to the Credit Agreement,
certifying that the Borrowers and their Subsidiaries, on a consolidated basis
after giving effect to this Agreement, the incurrence of the Amendment No. 1
Incremental Term Loans and the use of proceeds thereof, the consummation of the
ASC Acquisition and the other transactions contemplated hereby, are solvent;

 

 

(xi)

no later than three Business Days in advance of the Effective Date, the
Administrative Agent shall have received all documentation and other information
reasonably requested by it in writing at least ten Business Days in advance of
the Effective Date, which documentation or other information is required by
regulatory authorities under applicable “know your customer”, Beneficial
Ownership Regulations and anti-money laundering rules and regulations, including
the USA PATRIOT Act. At least three Business Days prior to the Effective Date,
the Borrower (if the Borrower qualifies as a “legal entity customer” under the
Beneficial Ownership Regulation) shall deliver a Beneficial Ownership
Certification in relation to such Borrower;

 

 

(xii)

prior to, or substantially concurrently with, the funding of the Amendment No. 1
Incremental Term Loans, the 2019 Equity Issuance shall have been consummated,
the proceeds of which shall be no less than $72,000,000; and

 

 

(xiii)

substantially concurrently with the funding of the Amendment No. 1 Incremental
Term Loans hereunder and the use of proceeds thereof, (i) all Indebtedness for
borrowed money of the Companies and their Subsidiaries shall have been repaid in
full, and the Amendment No. 1 Initial Lenders shall have received customary
payoff letters reasonably satisfactory to the Amendment No. 1 Initial Lenders
reflecting repayment in full of all such Indebtedness and (ii) all Liens upon
any property of the Companies or any of their Subsidiaries securing such
Indebtedness shall have been terminated promptly upon receiving such payment.

 

7

--------------------------------------------------------------------------------

 

 

5.     Representations and Warranties. Each Loan Party represents and warrants
to the Amendment No. 1 Incremental Lenders on the Signing Date that:

 

(a)   each Loan Party is a Person duly organized or formed, validly existing and
in good standing under the laws of the jurisdiction of its incorporation or
organization to the extent such concept exists in such jurisdiction, and has all
requisite organizational power and authority to execute, deliver and perform its
obligations under this Agreement;

 

(b)   the execution, delivery and performance by each Loan Party of this
Agreement and the consummation of the transactions contemplated hereby (I) have
been duly authorized by all necessary corporate or other organizational action
and (II) do not (A) contravene the terms of any of such Person’s Organizational
Documents or (B) violate any Requirement of Law; except with respect to any
violation referred to in clause (B), to the extent that such violation could not
reasonably be expected to have a Material Adverse Effect;

 

(c)   no consent or approval of, registration or filing with, or any other
action by, any Governmental Authority is required in connection with the
execution, delivery or performance by any Loan Party of this Agreement, except
(i) such as have been obtained or made and are in full force and effect and (ii)
such consents, approvals, registrations, filings or other actions, the failure
to obtain or make which would not be reasonably expected to have a Material
Adverse Effect;

 

(d)   this Agreement has been duly executed and delivered by each Loan Party,
and constitutes a legal, valid and binding obligation of each Loan Party,
enforceable against such Loan Party in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law;

 

(e)   all representations and warranties made by any Loan Party contained in the
Credit Agreement or in the other Loan Documents are true and correct in all
material respects on and as of the Signing Date as though made on and as of such
date; provided that, to the extent such representations and warranties expressly
relate to an earlier date, they shall be true and correct in all material
respects as of such earlier date; provided further that any representation and
warranty that is qualified as to “materiality, “Material Adverse Effect” or
similar language shall be true and correct in all respects on the Signing Date
or on such earlier date, as the case may be; and

 

(f)   no Default or Event of Default has occurred and is continuing.

 

8

--------------------------------------------------------------------------------

 

 

6.     Expiration. Notwithstanding anything herein to the contrary, if the
Effective Date shall not have occurred on or prior to June 5, 2019, this
Agreement and the commitments contained herein shall automatically terminate in
all respects (the “Expiration Date”).

 

7.     Reaffirmation of the Loan Parties. Each of the Loan Parties confirms and
agrees that, notwithstanding the effectiveness of this Agreement, each Loan
Document to which each Loan Party is a party is, and the obligations of each
Loan Party contained in the Credit Agreement, this Agreement or in any other
Loan Document to which it is a party are, and shall continue to be, in full
force and effect and are hereby ratified and confirmed in all respects, in each
case as amended by this Agreement. For greater certainty and without limiting
the foregoing, each of the Loan Parties hereby confirms that the existing
security interests granted by each Loan Party in favor of the Administrative
Agent for the benefit of, among others, the Lenders pursuant to the Loan
Documents in the Collateral described therein shall continue to secure the
obligations of the Loan Parties under the Credit Agreement and the other Loan
Documents as and to the extent provided in the Loan Documents.

 

8.     Amendment, Modification and Waiver. This Agreement may not be amended,
modified or waived except as permitted by Section 9.02 of the Credit Agreement.

 

9.     Entire Agreement. This Agreement, the Credit Agreement and the other Loan
Documents, comprises the complete and integrated agreement of the parties on the
subject matter hereof and thereof and supersedes all prior agreements, written
or oral, on such subject matter. This Agreement shall not constitute a novation
of any amount owing under the Credit Agreement and all amounts owing in respect
of principal, interest, fees and other amounts pursuant to the Credit Agreement
and the other Loan Documents shall, to the extent not paid or exchanged on or
prior to the Effective Date, shall continue to be owing under the Credit
Agreement or such other Loan Documents until paid in accordance therewith.

 

10.   GOVERNING LAW.

 

THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW
OF THE STATE OF NEW YORK.

 

SECTIONS 9.03, 9.10 AND 9.11 OF THE CREDIT AGREEMENT ARE HEREBY INCORPORATED BY
REFERENCE INTO THIS AGREEMENT AND SHALL APPLY HERETO.

 

11.   Severability. If any provision of this Agreement is held to be illegal,
invalid or unenforceable, (a) the legality, validity and enforceability of the
remaining provisions of this Agreement shall not be affected or impaired thereby
and (b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

12.  Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument. Delivery by facsimile or other
electronic transmission of an executed counterpart of a signature page to this
Agreement shall be effective as delivery of an original executed counterpart of
this Agreement. The Agents may also require that any such documents and
signatures delivered by facsimile or other electronic transmission be confirmed
by a manually signed original thereof; provided that the failure to request or
deliver the same shall not limit the effectiveness of any document or signature
delivered by facsimile or other electronic transmission.

 

12.   Loan Document. On and after the Effective Date, this Agreement shall
constitute a “Loan Document” for all purposes of the Credit Agreement and the
other Loan Documents (it being understood that for the avoidance of doubt this
Agreement may be amended or waived solely by the parties hereto as set forth in
Section 8 above).

 

[signature pages to follow]

 

9

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, each of the undersigned has caused its duly authorized
officer to execute and deliver this Agreement as of the date first set forth
above.

 

 

 

CONCRETE PUMPING HOLDINGS, INC., as Holdings

 

 

 

 

 

 

 

 

 

 

By:

/s/ Iain Humphries

 

 

 

Name: Iain Humphries

 

 

 

Title: CFO

 

 

 

 

CONCRETE PUMPING INTERMEDIATE ACQUISITION CORP.,

as Intermediate Holdings

 

 

 

 

 

 

 

 

 

 

By:

/s/ Howard D. Morgan

 

 

 

Name: Howard D. Morgan

 

 

 

Title: Vice President and Secretary

 

 

 

 

BRUNDAGE-BONE CONCRETE PUMPING HOLDINGS INC.,

as the Borrower

 

 

 

 

 

 

 

 

 

 

By:

/s/ Iain Humphries

 

 

 

Name: Iain Humphries

 

 

 

Title: CFO, Secretary and Treasurer

 

 

 

 

 

 

 

 

[Signature Page to Amendment No. 1 to Term Loan Agreement]

--------------------------------------------------------------------------------

 

 

 

INDUSTREA ACQUISITION CORP., as a Guarantor

 

 

 

 

 

 

 

 

 

 

By:

/s/ Howard D. Morgan

 

 

 

Name: Howard D. Morgan

 

 

 

Title: Chief Executive Officer

 

 

 

 

CONCRETE PUMPING INTERMEDIATE HOLDINGS, LLC,

as a Guarantor

 

 

 

 

 

 

 

 

 

 

By:

/s/ Iain Humphries

 

 

 

Name: Iain Humphries

 

 

 

Title: CFO, Secretary and Treasurer

 

 

 

 

CONCRETE PUMPING PROPERTY HOLDINGS, LLC,

as a Guarantor

 

 

 

 

 

 

 

 

 

 

By:

/s/ Iain Humphries

 

 

 

Name: Iain Humphries

 

 

 

Title: CFO, Secretary and Treasurer

 

 

 

 

BRUNDAGE-BONE CONCRETE PUMPING, INC.,

as a Guarantor

 

 

 

 

 

 

 

 

 

 

By:

/s/ Iain Humphries

 

 

 

Name: Iain Humphries

 

 

 

Title: CFO, Secretary and Treasurer

 

 

 

 

ECO-PAN, INC., as a Guarantor

 

 

 

 

 

 

 

 

 

 

By:

/s/ Iain Humphries

 

 

 

Name: Iain Humphries

 

 

 

Title: CFO, Secretary and Treasurer

 

 

 

 

[Signature Page to Amendment No. 1 to Term Loan Agreement]

--------------------------------------------------------------------------------

 

 

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,

as Administrative Agent

 

 

 

 

 

 

 

 

 

 

By:

/s/ Vipul Dhadda

 

 

 

Name: Vipul Dhadda

 

 

 

Title: Authorized Signatory

 

          By: /s/ Brady Bingham       Name: Brady Bingham       Title:
Authorized Signatory  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Signature Page to Amendment No. 1 to Term Loan Agreement]

--------------------------------------------------------------------------------

 

 

 

STIFEL BANK & TRUST,

as an Amendment No. 1 Incremental Lender

 

 

 

 

 

 

 

 

 

 

By:

/s/ John D. Haffenreffer

 

 

 

Name: John D. Haffenreffer

 

 

 

Title:   President Stifel Bank & Trust

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Signature Page to Amendment No. 1 to Term Loan Agreement]

--------------------------------------------------------------------------------

 

 

EXHIBIT A

 

Amendment No. 1 Incremental Term Commitments

 

Lender

Amendment No. 1 Term

Commitment

Stifel Bank & Trust

$60,000,000.00

Total

$60,000,000.00

 

 

 

 

 